In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00193-CV


     WHITE DEER INDEPENDENT SCHOOL DISTRICT, ET AL., APPELLANTS

                                            V.

                              KELLY MARTIN, APPELLEE

                          On Appeal from the 100th District Court
                                   Carson County, Texas
                 Trial Court No. 11807, Honorable Stuart Messer, Presiding

                                       July 5, 2018

                             ORDER OF ABATEMENT
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pending before the Court is the parties’ Agreed Motion to Abate requesting that

we abate this appeal for 90 days. According to the motion, a related lawsuit is currently

pending in the 69th District Court of Moore County in cause number 17-57, Cuellar v.

Dumas Independent School District, et al., involving the same issues as the present

appeal and the same attorneys. The parties anticipate that a final judgment will be

entered in the Cuellar case in the next 30 days. They request that we abate this appeal

until after a notice of appeal and the appellate record have been filed in the Cuellar case
so that the parties may brief and this Court may consider the “substantially identical issues

presented in the two cases” at the same time. Appellants’ brief and cross-appellant’s

brief are presently due July 9, 2018. The parties request that we set corresponding

briefing schedules for both appeals upon reinstatement.


       In the interest of conservation of judicial resources, we grant the parties’ motion

and abate the appeal. All appellate deadlines are, therefore, suspended. The case will

be removed from our active docket and treated as a closed case until October 3, 2018,

or until further order of this Court. See TEX. R. APP. P. 2, 43.6; Mesa Water, L.P. v. Tex.

Water Dev. Bd., No. 07-11-00153-CV, 2011 Tex. App. LEXIS 5311, at *2-3 (Tex. App.—

Amarillo July 13, 2011, order) (per curiam) (doing same).


       It is so ordered.


                                                         Per Curiam




                                             2